ORDER

PER CURIAM:
Carl Coffie appeals a judgment in his favor in a case against National Guardian Security. He contends the court committed plain error in the giving of an instruction on comparative fault. He also complains of trial court error in excluding evidence of certain medical expenses. Having carefully considered the arguments of appellant, we conclude that the judgment should be affirmed. Finding no precedential value in an opinion, we affirm by summary order pursuant to Rule 84.16(b). A memorandum as to the reasons for the decision has been furnished to the parties.
Judgment is affirmed. Rule 84.16(b).